\lO\U`l-LL)J[\J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-OOl75-JLR Document 32 Filed 02/28/19 Page 1 of 4

Honorable J ames L. Robart

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

    

AT SEATTLE
FRANTZ SAMSON, a Washington resident, Case No. 2:19-cv-00175-JLR
individually and on behalf of all others similarly
situated, STIPULATED MOTION AND
[' -' * ' f `,='!.i] ORDER TO AMEND
Plaintiff, CASE SCHEDULE

v. NOTE ON MOTION CALENDAR:
FEBRUARY 28, 2019
UNITEDHEALTHCARE SERVICES, INC.,

Defendant.

 

Pursuant to LCR 7(d)(1) and LCR IO(g), plaintiff Frantz Samson and defendant United
HealthCare Services, lnc., by and through their counsel, hereby stipulate and move for a two week
extension of the initial scheduling deadlines

STIPULATED MOTION

The parties hereby stipulate as follows:

Plaintiff filed his putative class action complaint in King County Superior Court on January
9, 2019. (Dkt. # l-l .) On February 5, 2019, defendant removed the action to this Court. (Dkt. # l.)
On February 8, 2019, the parties stipulated that good cause existed to extend the deadline for

defendant’s response to the complaint so defendant could investigate the conduct alleged in the

HOLLAND & KNIGHT LLP
2300 US Bancorp Towei‘

STIPULATED MOTION AND [PROPOSED] ORDER TO 111 sw rim Avenue
AMEND CASE SCHEDULE (2:19-cv-00175-JLR)- PAGE 1 P°"‘a“d’OR 97204

Telephone: 503.243.2300

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19~cv-OOl75-.JLR Document 32 Filed 02/28/19 Page 2 of 4

complaint and prepare its response. (Dkt. # 6.) This Court granted that extension, and ordered that
defendant’s response to plaintiffs complaint is due on l\/Iarch 14, 2019. (Dkt. # 9.)
On February 20, 2019, this Court issued its Order Regarding lnitial Disclosures, Joint Status
Report, and Early Settlement. (Dkt. # 9.) In that Order, this Court set the following deadlines:
(1) the parties must complete their FRCP 26(f) Conference by March 6, 2019; (2) the parties must
serve initial disclosures by March 20, 2019; and (3) plaintiff must tile the parties’ Combined Joint
Status Report and Discovery Plan by March 27, 2019. (Id.) The parties agree and stipulate that
good cause exists to continue each of these deadlines by two weeks so that defendant has sufficient
time to investigate the conduct at issue in the complaint, and defendant can file its response to the
complaint before the parties engage in their FRCP 26(i) discovery conference
Accordingly, the parties request that the initial scheduling deadlines be extended as follows:
Deadline for FRCP 26(f) Conference: 3/20/2019
lnitial Disclosures Pursuant to FRCP 26(a)(l): 4/3/2019

Combined Joint Status Report and Discovery 4/10/2019
Plan as Required by FRCP 26(f)
and Local Civil Rule 26(i):

STIPULATED AND AGREED on February 28, 2019:

 

HOLLAND & KNIGHT LLP TERRELL MARSHALL LAW GROUP
PLLC

S/ Shcmnon Armstrong S/ Beth E. Terrell

Shannon Armstrong, WSBA #45947 Beth E. Terrell, WSBA #26759

Shannon.Armstrong@hklaw.com bterrell@terrellmarshall.com

2300 US Bancorp Tower Jennifer Rust Murray, WSBA #36983

l l l SW Fifth Avenue jmurray@terrellmarshall.com

Portland, OR 97204 936 North 34th Street, Suite 300

Telephone: 503.243 .2300 Seattle, WA 98103-8869

Telephone: 206.816.6603

Attorneys for Defendant
Attomeys for Plaintiff

HOLLAND & KNIGHT LLP

sTrPULATED MorroN AND [PRoPosED] oRDER To Zil‘l‘§i‘g§i§i§’fv:§$r
AMEND CASE sCHEDULE (2;19-¢v-00175-JLR)- PAGE 2 Pmlavd= ORWO‘*

Telephone: 503.243.2300

 

 

 

 

.h.

\lO\\.h

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00175-JLR Document 32 Filed 02/28/19 Page 3 of 4

ORDER
Pursuant to the above stipulation, and good cause appearing, IT IS SO ORDERED that the

initial scheduling deadlines are amended as follows:

Deadline for FRCP 26(£) Conference: 3/20/2019
lnitial Disclosures Pursuant to FRCP 26(a)(1): 4/3/2019

Combined Joint Status Report and Discovery 4/10/2019
Plan as Required by FRCP 26(f)
and Local Civil Rule 26(f):

U\G\'u>\¢\

DArEDthisLdayofEeiwaay,2019. % QAS<

The Honor le J ames L. Robart
United Stat s District Judge

HOLLAND & KNIGHT LLP
2300 US Bancorp Tower

STIPULATED MOTlON AND [PROPOSED] ORDER TO 111 sw FimiAvenue
AMEND CASE SCHEDULE (2:19-cv-00175-JLR)- PAGE 3 P°“la“d’ OR972°4

Telephone: 503.243.2300

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00175-JLR Document 32 Filed 02/28/19 Page 4 of 4

CERTIFICATE OF SERVICE

l hereby certify that l caused the foregoing STIPULATED l\/IOTION AND [PROPOSED]
ORDER TO Al\/IEND CASE SCHEDULE to be served on the following person[s]:

Beth E. Terrell Jonathan Shub

Jennifer Rust l\/Iurray Kevin Laukaitis

Adrienne McEntee Aarthi Manohar

Terrell Marshall Law Group PLLC Kohn, Swift & Graf, P.C.

936 North 34th Street, Suite 300 1600 l\/larket Street, Suite 2500
Seattle, Washington 98103-8869 Philadelphia, Pennsylvania 19103
bterrell@terrellmarshall.com jshub@kohnswift.com
jmurray@terrellmarshall.com klaukaitis@kohnswift.com
amcentee@terrellrnarshall.com amanohar@kohnswift.com
Attorneysfor Plaintz`]? Attorneysfor Plainti]j'

J ames A. Francis

John Soumilas

Francis & Mailman, P.C.

1600 Market Street, 25th Floor
Philadelphia, Pennsylvania 19103
jfrancis@consumerlawfirm.com
jsoumilas@consumerlawfirm.com

Attomeys for Plaintz'jj”
by causing the document to be delivered by the following indicated method or methods:

|Z[ by Cl\/l/ECF electronically mailed notice from the Court on the date set forth below.

I:l by electronically mailed notice to the parties and/or their attorneys as shown above on the date
set forth below.
l:| by mailing full, true and correct copies thereof in sealed, first class postage prepaid envelopes,

addressed to the parties and/or their attorneys as shown above, to the last- known office addresses of
the parties and/or attorneys, and deposited with the United States Postal Service at Portland, Oregon,
on the date set forth below.

l:| by causing full, true, and correct copies thereof to be hand-delivered to the parties and/or their
attorneys at their last-known office addresses listed above on the date set forth below.

l:l by sending iiill, true, and correct copies thereof, via overnight courier in sealed, prepaid
envelopes, addressed to the parties and/or their attorneys as shown above, to the last-known office
addresses of the parties and/or their attorneys, on the date Set forth below.

DATED February 28, 2019.

s/ Shannon Armstrong
Shannon Armstrong

H()LLAND & KNlGHT LLP
2300 US Bancorp Tower
l ll SW Fifth Avenue

CERTlFlCATE OF SERVICE ~ PAGE 1 P°“land’ OR 97204

Telephone: 503.243.2300

 

 

 

